Morton, J.
The custom which the defendant offered to
prove cannot affect the plaintiff unless he had knowledge of it. As the defendant did not offer to show that the plaintiff knew of such custom, the court properly rejected evidence of its existence. Stevens v. Reeves, 9 Pick. 198. Dodge v. Favor, 15 Gray, 82.
The defence in this case was that the defendant’s rules provided that if a workman left without giving two weeks’ notice he should forfeit what money might be due him at the time of leaving; that the plaintiff knew of this rule and had forfeited the wages due him by leaving without notice. The verdict of the jury establishes that the plaintiff did not know of these rules when he made his contract. The defendant asked the court to rule, that if the plaintiff did not know of the rules at the time of the contract, but knew or was informed of them afterwards, and continued to work making no objection, “he thereby assented to work under the same and forfeited what money might be due him at the time he left.” The court rightly refused this ruling. The fact that he was informed of the rules and continued to work without objection may be competent evidence that he assented to the rules as a part of the contract, but it is open to explanation and does not *26conclusively and as matter of law show such assent, and that he agreed to forfeit his wages if he left without notice.

Exceptions overruled.